NOT RECOMMENDED FOR PUBLICATION
                                File Name: 20a0097n.06

                                         Case No. 19-2372

                           UNITED STATES COURT OF APPEALS
                                                                                          FILED
                                                                                    Feb 11, 2020
                                FOR THE SIXTH CIRCUIT                           DEBORAH S. HUNT, Clerk


IN RE JOHN DOE,                                       )      ON PETITION FOR WRIT OF
                                                      )      MANDAMUS
        Petitioner.                                   )
                                                      )


        BEFORE: GILMAN, GIBBONS, and THAPAR, Circuit Judges.

        PER CURIAM. John Doe petitions for a writ of mandamus. He claims that the district
court misapplied our circuit’s mandate in Doe v. Baum, 903 F.3d 575 (6th Cir. 2018), and
committed legal error by denying him partial summary judgment and granting defendants qualified
immunity. Because Doe’s claims do not satisfy the requirements for mandamus, we deny the
petition.

        Mandamus is an extraordinary remedy. Cheney v. U.S. Dist. Court for D.C., 542 U.S. 367,
380 (2004). To satisfy the test, John Doe must (1) have no other adequate means of obtaining
relief, (2) demonstrate a right to issuance that is clear and indisputable, and (3) show that issuance
of the writ is appropriate under the circumstances. Id. at 380–81. Mandamus is appropriate to
remedy a clear abuse of discretion or judicial usurpation of power. Id. at 380.

        The extraordinary remedy is not appropriate here. Doe challenges a partial denial of
summary judgment and a grant of qualified immunity. Even assuming that he is right about his
claimed legal error (and that it rises to a clear abuse of discretion), Doe can raise those issues on
direct appeal. Thus, he is not without remedy, as required for mandamus.

        We DENY the petition.